NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 16, 2007*
                              Decided May 16, 2007

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 07-1048
                                         Appeal from the United States
UNITED STATES OF AMERICA,                District Court for the Western
         Plaintiff-Appellee,             District of Wisconsin

                      v.                 No. 06-CR-107-C-01

BRUCE P. HUNT,                           Barbara B. Crabb,
          Defendant-Appellant.           Chief Judge.

                                    ORDER

       Bruce Hunt pleaded guilty to being a felon in possession of a firearm, 18
U.S.C. § 922(g)(1), and after the judge determined that he had previously
committed three violent felonies he was sentenced to 180 months’ imprisonment as
an armed career criminal. Id. at § 924(e)(1). On appeal he argues that the district
court erred in classifying his earlier conviction for failing to report to jail as a
“violent felony.” Hunt acknowledges that his argument is foreclosed by United


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-1048                                                                      Page 2

States v. Golden, 466 F.3d 612 (7th Cir. 2006), which he urges us to overrule. For
the reasons already articulated in United States v. Chambers, 473 F.3d 724 (7th Cir.
2007), we decline to do so and affirm.

        The Armed Career Criminal Act requires a minimum 15-year sentence if a
defendant has at least three previous “violent felony” convictions. 18 U.S.C.
§ 924(e)(1). Hunt’s presentence report listed three such qualifying convictions,
including a conviction for failing to report to county jail. Although we concluded in
Golden that failure to report to jail was a “violent felony” under § 924(e), 466 F.3d
at 615, Hunt nonetheless objected to the use of his conviction for failing to report to
jail as a basis for the § 924(e) enhancement. The sentencing court rejected Hunt’s
argument.

       On appeal Hunt recognizes that Golden holds that failure to report to jail is a
violent felony under § 924(e) because it “involves conduct that presents a serious
potential risk of physical injury to another,” 466 F.3d at 613-14, 615 (quoting
18 U.S.C. § 924(e)(2)(B)(ii)). Nonetheless he argues that, in light of language in
other opinions and the Golden dissent, we should reconsider our holding in Golden.
See Chambers, 473 F.3d at 727 (in dicta) (noting that future research establishing
whether failures to report or return to jail actually present a serious risk of physical
injury might call into question the characterization of such crimes as violent
felonies); Golden, 466 F.3d at 616-19 (Williams, J., dissenting) (reasoning that
failure to report to jail does not create a serious risk of physical injury, and opining
that characterizing it as such raises due process concerns); United States v. Piccolo,
441 F.3d 1084, 1088 (9th Cir. 2006) (holding that a peaceful failure to return to a
halfway house is not a crime of violence under U.S.S.G. § 4B1.2(a)(2), a provision
analogous to § 924(e)(2)(B)(ii)).

         But in Chambers we recently rejected a similar request to overrule Golden,
noting that “we shrink from trying to overrule a decision that is only a few months
old . . . [and] that tracked an earlier and materially identical decision [United States
v. Bryant, 310 F.3d 550, 554 (7th Cir. 2002) (failure to return to a halfway house is
a crime of violence under U.S.S.G. § 4B1.2(a)(2))].” Chambers, 473 F.3d at 726.
Hunt recognizes that in Chambers we noted that statistical evidence on the risk of
violence posed by failures to report to jail might call into question whether such
crimes have been properly characterized as violent felonies. But Hunt presented no
such evidence to the district court or here, nor has he presented any other
compelling reason to overrule Golden.

      The district court’s decision is therefore AFFIRMED.